DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the application 16/299,230 filed on
06/23/2021.
Status of Claims:
Claims 1, and 3-9 are pending in this Office Action.
Claim 2 is canceled in this Office Action.
Claim Rejections - 35 USC § 101
	Rejections made to claims 1-7 under 35 USC § 101 in the previous office action are now withdrawn due to the Applicant’s corrections.
Response to Arguments
Applicant’s arguments filed in the amendment filed 06/23/2021 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al. (PG PUB 20100076965) "Kamada" in view of Rose et al. (US Patent 5838323) “Rose”.
Regarding claim 1, Kamada teaches an information processing apparatus, comprising: an input log storage medium configured to store an input log of text data for a predetermined application (Fig. 4 & [0069-0070]: The system has a keyword storage unit (input log storage medium) that links keywords with weights and stores the association for each keyword wherein a fixed keyword group may be stored. Also, the keyword storage unit of the system also stores a positive weight and a negative weight for each keyword. Thus, the system has a location to store the keywords or text data for further processing steps); and 5a processor configured with a memory storing a program executed by the processor to perform operations comprising: operation as an interest information prediction unit configured to predict, from the input log of the text data, interest information to interest an individual user or a user group that input the text data ([0005]: The system obtains useful information that is relevant to the keyword which the user inputted at the web searching site at that time, or the keyword contained in the mail message being viewed by the user in the web mail service, is presented. This implies that the keyword or text data are inputted by the user which are collected to process relevant information subsequently. [0079]: The useful information selector of the system receives a priority keyword from the weight processor and selects useful information corresponding to the priority keyword from the information stored in the useful information storage unit. Thus, the system is configured to detect the interest information that the user is expecting or requesting); operation as a relevant information obtaining unit configured to obtain 10relevant information relevant to the interest information ([0079-0080]: When the useful information storage unit stores a combination of a plurality of keywords and useful information mapped into each other, the useful information selector selects useful information corresponding to a plurality of priority keywords and select the useful information from the information stored in the useful information storage unit. This is equivalent to obtaining relevant information to the interest information for a user according to plurality of keywords or text data); operation as a relevant information output unit configured to output the relevant information ([0082]: The system contains a display controller that displays the useful information output from the useful information selector on a screen of the display); operation as a response input unit configured to receive a user response to the relevant information ([0083]: The feedback receiving unit of the system receives from the user an input for evaluation (user response) indicating whether user is interested in the content of the file originating the useful information); operation as a response determination unit configured to determine whether the user response indicates interest in the relevant information ([0083-0084]: The feedback receiving unit receives from the user an input for evaluation indicating whether user is interested in the content of the file originating the useful information. The feedback is used to determine whether the useful information is of any significance to the user depends on how proper useful information is retrieved from the useful information storage unit based on the file processed by the access processor. Thus, the system receives user’s response to determine relevancy of the provided information to the user).
 
Rose teaches operation as a prediction criterion adjustment unit configured to: adjust a criterion for predicting the interest information to increase a level of detail of the interest information based on determining that the user response indicates interest in the relevant information; adjust the criterion for predicting the interest information to generalize the level of detail of the interest information based on determining that the user response does not indicate interest in the relevant information; and output the criterion to the interest information prediction unit (Fig.2-4 & Col 2 line 17-29: The system allows the user to specify whether more or less of the original document should be included in the document summary. The system allows the user to interactively control how much of the original document gets included in the summary facilitates rapid review of documents in which the user has little interest as well as review of up to the entire document in the case of great user interest. Furthermore, such interactive control allows the user to expand and contract summarized documents at will, thus freeing the user to focus on the content of the summarized document rather than on trying to determine what amount or percentage is sufficient or how the underlying abstracting mechanism operates. Col 4 line 49-63:  Figure 2 provides an example where a user responds to the system that indicates interest in the information by set the content to “All” and entire document is displayed. Col 5 line 8-13: Fig 4 provides an example where a user responds to the system that only a summary of the document is shown). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kamada to incorporate the teachings of Rose to allow the user continuously changing the amount of summary information being displayed which thus facilitates the user requesting more and more of the original document as the greater and greater summary amount further piques the user's interest, as recognized by Rose (Col 6 line 1-13). This increases the interactions and engagement of the user with the system.
Regarding claim 3, Kamada teaches all of the limitations of claim 1. Kamada further teaches wherein the processor executes the program to perform operations further comprising operation as an output suggestion determination unit configured to determine an output suggestion for input text data based on the interest information ([0080]: The useful information selector of the system selects useful information corresponding to a plurality of priority keywords (input text data) where the useful information storage unit stores a combination of a plurality of keywords and useful information mapped into each other. By selecting useful information based on a plurality of keywords, the probability of presenting useful information that matches the user's interest is increased. [0082]: The display controller displays the useful information output from the useful information selector on a screen of the display. Thus, the system suggests an output for a user based on the input text data or keywords).  
Regarding claim 4, Kamada teaches an information processing apparatus, comprising: a processor configured with a memory storing a program executed by the processor to perform operations comprising: operation as a relevant information output unit configured to output relevant information relevant to interest information predicted to interest an 5individual user or a user group ([0079-0080]: When the useful information storage unit stores a combination of a plurality of keywords and useful information mapped into each other, the useful information selector selects useful information corresponding to a plurality of priority keywords and select the useful information from the information stored in the useful information storage unit. [0082]: The system contains a display controller that displays the useful information output from the useful information selector on a screen of the display); operation as a response input unit configured to receive a user response to the relevant information ([0083]: The feedback receiving unit of the system receives from the user an input for evaluation (user response) indicating whether user is interested in the content of the file originating the useful information); operation as a response determination unit configured to determine whether the response indicates interest in the relevant information ([0083-0084]: The feedback receiving unit receives from the user an input for evaluation indicating whether user is interested in the content of the file originating the useful information. The feedback is used to determine whether the useful information is of any significance to the user depends on how proper useful information is retrieved from the useful information storage unit based on the file processed by the access processor. Thus, the system receives user’s response to determine relevancy of the provided information to the user); 

Rose teaches adjust a criterion for predicting the interest information to increase a level of detail of the interest information based on determining that the user response indicates interest in the relevant information; and adjust the criterion for predicting the interest information to generalize the level of detail of the interest information based on determining that the user response does not indicate interest in the relevant information (Fig.2-4 & Col 2 line 17-29: The system allows the user to specify whether more or less of the original document should be included in the document summary. The system allows the user to interactively control how much of the original document gets included in the summary facilitates rapid review of documents in which the user has little interest as well as review of up to the entire document in the case of great user interest. Furthermore, such interactive control allows the user to expand and contract summarized documents at will, thus freeing the user to focus on the content of the summarized document rather than on trying to determine what amount or percentage is sufficient or how the underlying abstracting mechanism operates. Col 4 line 49-63:  Figure 2 provides an example where a user responds to the system that indicates interest in the information by set the content to “All” and entire document is displayed. Col 5 line 8-13: Fig 4 provides an example where a user responds to the system that only a summary of the document is shown). Please refer to claim 1 for the motivational statement.
Regarding claim 5, Kamada teaches all of the limitations of claim 1. Kamada further teaches wherein the 15processor executes the program to perform operations further comprising operation as a relevant term obtaining unit configured to obtain a relevant term associated with the interest information based on an adjustment result from the prediction criterion adjustment unit ([0101]: When the user enters evaluation, the feedback receiving unit of the system receives the information. The weight adjusting unit adjusts the positive and negative weights of all keywords selected by the weight processor in accordance with the input. [0104]: By weighting keywords according to the user evaluation, the keywords are assigned the weight that reflects the preference of the user of the portable information device. This increases the likelihood that the useful information suited to the user preference is selected. Thus, after the evaluation, keywords or relevant terms are weighted to scale its relevancy to the interest information or the useful information).  
Regarding claim 6, Kamada teaches all of the limitations of claim 3. Kamada further teaches 20wherein the program causes the processor executes the program to perform operations further comprising operation as a relevant term obtaining unit configured to obtain a relevant term associated with the interest information based on an adjustment result from the prediction criterion adjustment unit ([0101]: When the user enters evaluation, the feedback receiving unit of the system receives the information. The weight adjusting unit adjusts the positive and negative weights of all keywords selected by the weight processor in accordance with the input. [0104]: By weighting keywords according to the user evaluation, the keywords are assigned the weight that reflects the preference of the user of the portable information device. This increases the likelihood that the useful information suited to the user preference is selected. Thus, after the evaluation, keywords or relevant terms are weighted to scale its relevancy to the interest information or the useful information).
Regarding claim 7, Kamada teaches all of the limitations of claim 4. Kamada further teaches wherein the program causes the processor executes the program to perform operations further comprising operation as a relevant term obtaining unit configured to obtain a relevant term associated with the interest information based on an adjustment result from the 17/19prediction criterion adjustment unit ([0101]: When the user enters evaluation, the feedback receiving unit of the system receives the information. The weight adjusting unit adjusts the positive and negative weights of all keywords selected by the weight processor in accordance with the input. [0104]: By weighting keywords according to the user evaluation, the keywords are assigned the weight that reflects the preference of the user of the portable information device. This increases the likelihood that the useful information suited to the user preference is selected. Thus, after the evaluation, keywords or relevant terms are weighted to scale its relevancy to the interest information or the useful information).
Regarding claim 8, Kamada teaches an information processing method, comprising: storing an input log of text data for a predetermined application (Fig. 4 & [0069-0070]: The system has a keyword storage unit (input log storage medium) that links keywords with weights and stores the association for each keyword wherein a fixed keyword group may be stored. Also, the keyword storage unit of the system also stores a positive weight and a negative weight for each keyword. Thus, the system has a location to store the keywords or text data for further processing steps);  5predicting, from the input log of the text data, interest information to interest an individual user or a user group that has input the text data ([0005]: The system obtains useful information that is relevant to the keyword which the user inputted at the web searching site at that time, or the keyword contained in the mail message being viewed by the user in the web mail service, is presented. This implies that the keyword or text data are inputted by the user which are collected to process relevant information subsequently. [0079]: The useful information selector of the system receives a priority keyword from the weight processor and selects useful information corresponding to the priority keyword from the information stored in the useful information storage unit. Thus, the system is configured to detect the interest information that the user is expecting or requesting); obtaining relevant information relevant to the interest information ([0079-0080]: When the useful information storage unit stores a combination of a plurality of keywords and useful information mapped into each other, the useful information selector selects useful information corresponding to a plurality of priority keywords and select the useful information from the information stored in the useful information storage unit. This is equivalent to obtaining relevant information to the interest information for a user according to plurality of keywords or text data); outputting the relevant information ([0082]: The system contains a display controller that displays the useful information output from the useful information selector on a screen of the display); receiving a user response to ([0083]: The feedback receiving unit of the system receives from the user an input for evaluation (user response) indicating whether user is interested in the content of the file originating the useful information);  10determining whether the response indicates interest in the relevant information ([0083-0084]: The feedback receiving unit receives from the user an input for evaluation indicating whether user is interested in the content of the file originating the useful information. The feedback is used to determine whether the useful information is of any significance to the user depends on how proper useful information is retrieved from the useful information storage unit based on the file processed by the access processor. Thus, the system receives user’s response to determine relevancy of the provided information to the user).
Rose teaches adjusting a criterion for predicting the interest information to increase a level of detail of the interest information based on determining that the user response indicates interest in the relevant information; adjusting the criterion for predicting the interest information to generalize the level of detail of the interest information based on determining that the user response does not indicate interest in the relevant information; and outputting the criterion (Fig.2-4 & Col 2 line 17-29: The system allows the user to specify whether more or less of the original document should be included in the document summary. The system allows the user to interactively control how much of the original document gets included in the summary facilitates rapid review of documents in which the user has little interest as well as review of up to the entire document in the case of great user interest. Furthermore, such interactive control allows the user to expand and contract summarized documents at will, thus freeing the user to focus on the content of the summarized document rather than on trying to determine what amount or percentage is sufficient or how the underlying abstracting mechanism operates. Col 4 line 49-63:  Figure 2 provides an example where a user responds to the system that indicates interest in the information by set the content to “All” and entire document is displayed. Col 5 line 8-13: Fig 4 provides an example where a user responds to the system that only a summary of the document is shown). Please refer to claim 1 for the motivational statement.
Regarding claim 9, the non-transitory computer-readable storage medium storing an information 15processing program, which when read and executed, causes a processor of an information processing apparatus to perform all the limitations of the system disclosed in claim 8. Please refer to claim 8 shown above.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.








Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153